DETAILED ACTION
The amendment filed 10 February 2022 has been entered.  Claims 35 and 36 are new.  Claims 1, 2, 4-9, 11-18, 21, 23-28, 30, 31 and 33-36 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 35 and 36, the recitation “wherein the white chocolate has a cooked milk attribute score of about 3 at 26 and 30 weeks” renders the claims indefinite.  There are no actual scores associated with the term “about 3.”  For example, 2.8.  It is not clear what sensory score values would be encompassed by the term “about.”  Does the term “about? represent a statistical difference or, for example, a standard deviation of scores from 10 panelists over 3 replications?  Could a trained panel of panelists determine the difference between a score of 2 and “about 3”?  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-18, 20, 21, 23-29 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Munafo et al. (US 8,137,725).
Regarding claims 1, 29 and 32-35, Munafo et al. disclose an organoleptically enhanced white chocolate comprising a dairy or dairy-derived component and a sweetener in a fat continuous system that is substantially free of nonfat cocoa solids and contains isovaleric acid in an amount of about 500 ppb to about 1600 ppb (C2/L34-40).  I
In one embodiment, Munafo et al. disclose a white chocolate with about 400 ppb added isovaleric acid (C9/L3-17/Inventive Example 2).  Munafo et al. disclose also that white chocolate contains a very small amount of endogenous isovaleric acid in an amount of about 70 to about 75 ppb (C5/L20-23).  
Munafo et al. is silent with respect to the addition isovaleric acid in amounts less than 100 ppb and having an overall content of isovaleric acid of less than 325 ppb.
While Munafo et al. disclose that if the white chocolate of the invention contains isovaleric acid in amounts greater than the claimed range, the isovaleric acid introduces cheesy, sour milk, rancid and/or other unpleasant character attributes, the reference does not discourage amounts less than 500 ppb.   Given the disclosure of Munafo et al., one of ordinary skill in the art would have been motivated to adjust, in routine processing, the lower limit of the isovaleric acid addition, to obtain a white chocolate product with improved characteristics as the lowest addition rate possible.    
Given Munafo et al. disclose a process of making an organoleptically enhanced white chocolate as presently claimed, it necessarily follows that the chocolate would display the claimed sensory properties compared to a white chocolate containing at least 800 ppb isovaleric acid after 26, 30 and 34 weeks and would exhibit a cooked milk attribute score of about 3 at 26 and 30 weeks.
Regarding claims 5-7, Munafo et al. disclose all of the claim limitations as set forth above.  Munafo et al. disclose wherein the white chocolate is USFDA standard of identity white chocolate, and non-standard of identity white chocolate (C5/L45-56).
Regarding claims 8, 12-14, 18, 20, 21, 23-27 and 36, Munafo et al. disclose a method of making an organoleptically enhanced white chocolate comprising adding isovaleric acid during the formulation of the white chocolate or after the white chocolate is formulated (C8/L23-25). Specifically, Munafo et al. disclose wherein the isovaleric acid is added to melted white chocolate or mixed with a carrier (i.e., ingredient) prior to its addition to the white chocolate (C8/L23-28, C8/Inventive Example 1).  Munafo et al. disclose that the isovaleric acid is added to give an isovaleric level, in the final white chocolate product, of about 500 ppb to 1600 ppb (C4/L39-55, C8/L29-34).
Munafo et al. disclose that white chocolate contains a very small amount of endogenous isovaleric acid in an amount of about 70 to about 75 ppb (C5/L20-23). 
In one embodiment, Munafo et al. disclose a white chocolate comprising about 75 ppb endogenous isovaleric acid and about 425 ppb non-endogenous isovaleric  acid (white chocolate comprising about 500 ppb isovaleric acid – about 75 ppb endogenous isovaleric acid = about 425 ppb added isovaleric acid).  In this case an amount of added non-endogenous isovaleric acid of about 425 ppb is considered to encompass the claimed valued of about 400 ppb.  
Munafo et al. disclose that the amount of added isovaleric acid generally will sufficient to ensure that the total amount of isovaleric acid present in the organoleptically enhanced white chocolate is not less than about 500 ppb (C4/L3942).  Munafo et al. is silent with respect to the addition isovaleric acid in amounts less than 500 ppb.
Note, while Munafo et al. disclose that if the white chocolate of the invention contains isovaleric acid in amounts greater than the claimed range, the isovaleric acid introduces cheesy, sour milk, rancid and/or other unpleasant character attributes, the reference does not discourage amounts less than 500 ppb.   Given the disclosure of Munafo et al., one of ordinary skill in the art would have been motivated to adjust, in routine processing, the lower limit of the isovaleric acid addition, to obtain a white chocolate product with improved characteristics as the lowest addition rate possible.    
Given Munafo et al. disclose a process of making an organoleptically enhanced white chocolate as presently claimed, it necessarily follows that the chocolate would display the claimed sensory properties compared to a white chocolate containing at least 800 ppb isovaleric acid after 26, 30 and 34 weeks and would exhibit a cooked milk attribute score of about 3 at 26 and 30 weeks.
Regarding claims 15-17 and 28, Munafo et al. disclose all of the claim limitations as set forth above.  Munafo et al. disclose wherein the white chocolate is USFDA standard of identity white chocolate, and non-standard of identity white chocolate (C5/L45-56).

Claims 2, 4, 9, 11, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Munafo et al. (US 8,137,725) as applied to claims 1 and 8, and further in view of Bartoshuk et al. (US 2013/0280400).
Regarding claims 2-4, 9, 11, 30 and 31, Munafo et al. disclose all of the claim limitations as set forth above.  Munafo et al. is silent with respect to nonendogenous 2-methyl butyric acid.
	Bartoshuk et al. teach a composition for modifying the perceived sweetness of a comestible.  Bartoshuk et al. teach that the composition includes a combination of two or more volatile compounds including 2-methylbutanoic acid (i.e., 2-methyl butyric acid).  Bartoshuk et al. is silent with respect to the content of 2-methylbutanoic acid in the composition and how much of the composition is added to the comestible.  
	Munafo et al. and Bartoshuk et al. are combinable because they are concerned with the same field of endeavor, namely enriching the flavor of a foodstuff.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have added the composition of Bartoshuk et al. including 2-methylbutanoic acid, to the white chocolate composition of Munafo et al. to modify the perceived sweetness of the chocolate and allow for the reduction of added sugar or artificial sweeteners in the chocolate.  
	One of ordinary skill in the art would have adjusted, in routine processing, the combination of 2-methylbutanoic acid with one or more of the volatile compounds taught by Bartoshuk et al. and the amount of each volatile compound to obtain the desired effect on perceived sweetness in the chocolate of Munafo et al.
Response to Arguments
Applicants’ arguments filed 10 February 2022 have been fully considered but they are not persuasive. 
Applicants submit “[c]ontrary to the Examiner’s allegation, Munafo clearly discourages using amount less than 500 ppb.”  For example, Applicants note Munafo et al. disclose “[t]he amount of added isovaleric acid generally will be sufficient to ensure that the total amount of isovaleric acid present in the organoleptically enhanced white chocolate is not less than about 500 ppb, preferably not less than about 550 ppb, more preferably not less than about 600 ppb and most preferably not less than about 700 ppb.”  

Munafo et al. disclose white chocolate which contains about 500 to about 1600 ppb isovaleric acid - an amount effective to provide enhanced organoleptic attributes (C2/L34-40).   Munafo et al. disclose that if the white chocolate of the invention contains isovaleric acid in amounts greater than the claimed range (i.e. from about 500 ppb to about 1600 ppb – C2/L34-40), the isovaleric acid introduces cheesy, sour milk, rancid and/or other unpleasant character attributes.  While Munafo et al. disclose the amount of added isovaleric acid generally will be sufficient to ensure that the total amount of isovaleric acid present in the organoleptically enhanced white chocolate is not less than about 500 ppb (C4/L39-42), Munafo et al. does not discourage the skilled artisan from making white chocolate with isovaleric acid in amount less than about 500 ppb.  
Applicants argue “[t]he absolute lowest amount of nonendogenous isovaleric acid added to the white chocolate disclosed by Munafo was 400 ppb, which is significantly more than the maximum amount of 250 ppb permitted by the present claims.”  Thus, Applicants submit “there is no reason to believe that the white chocolate of Munafo would display the presently claimed sensory properties.”
Claim 1 only requires that the white chocolate, with an overall content of isovaleric acid less than 325 ppb, have a cooked milk attribute score greater than that of a white chocolate containing at least 800 ppb isovaleric acid during a period of time of 26 to 34 weeks and does not require that the white chocolate display a specific intensity of cooked milk attribute.  The person of ordinary skill in the art would have been motivated to use amounts less than taught by Munafo et al. to obtain a white chocolate product with improved characteristics at the lowest addition rate possible.  While new claims 35 and 36 require the inventive white chocolate display a cooked milk attribute score of “about 3,” it is not clear that that that the white chocolate comprising, for example, 800 ppb isovaleric acid and showing a cooked milk attribute score of “about 2” is significantly different than a white chocolate comprising 250 ppb isovaleric acid and showing a cooked milk attribute score of “about 3.”  
Applicants submit “[b]ased on the teachings of Munafo there is no apparent rationale for reducing the amount below 800 ppb, much less below Munafo’s lower limit of 500 ppb, and even less to Applicant’s claimed amount of 325 ppb or less.”
Given the disclosure of Munafo et al., one of ordinary skill in the art would have been motivated to adjust, in routine processing, the lower limit of the isovaleric acid addition, to obtain a white chocolate product with improved characteristics as the lowest addition rate possible.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759